DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The objection of claim 14 under 37 CFR 1.75 as being a substantial duplicate of claim 9 and the rejection(s) of claims 1-15 under 35 USC § 112 have been withdrawn in view of the amendment filed on 01/12/2022

Response to Arguments
Applicant’s arguments, see pages 6-9 of the response filed on 1/12/2022 with respect to the rejection(s) of claims 1-4, 11 and 13, 15 under 35 U.S.C. 102(a)(1) as being anticipated by Oomori et al (US 2018/0204728)/ the rejection(s) of claim(s) 1-4, 5-6, 10-11, 13 under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al (US 2016/0056050)/ the rejection of claim 15 under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al (US 2016/0056050)/the rejection of claim 15 under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al (US 2006/0191555)/the rejection(s) of claims 5-6 under 35 U.S.C. 103 as being unpatentable over Oomori et al in view of Kong et al (US 2016/0056050)/ the rejection(s) of claims 7-9, 12 and 14 under 35 U.S.C. 103 as being unpatentable over Kong et al.  in view of Wada (US 9,847,231) (particularly the argument that none of the references (i.e., Oomori, Kong, Yoshida and Wada) cited by the Office Action, either alone or in combination, teaches or suggests the amended features of “wherein a temperature of the etching target is higher than a temperature at which a reaction 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claim(s) 1-4, 5, 10, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al (US 2016/0056050) in view of Liu et al (US 2013/0344701)
     Kong discloses an etching method comprising:
 preparing a process gas includes fluorine-containing gas/chlorine-containing gas comprises C 4F 6 gas/CHCl 3 gas/a compound in a processing space in which a substrate 400/an etching target is accommodated, the compound includes carbon (C)/chlorine (Cl) (page 4, para 0041, page 5, para 0049-0050) 

 etching the substrate 400/etching target under an environment where hydrogen (H) and fluorine (F) exist when the etching target contains silicon nitride (SiN) (page 5, para 0046, 0051-0052), 
  etching the substrate 400/etching target under an environment where nitrogen (N), hydrogen (H), and fluorine (F) exist when the etching target contains silicon (Si) (page 4, para 0045, 0046, page 5, para 0051-0052) 
  Unlike the instant claimed invention as per claims 1, 16, Kong fails to disclose the limitations of 
wherein a temperature of the etching target is higher than a temperature at which a reaction product is volatilized/wherein the temperature at which the reaction product is volatilized is a temperature represented by a vapor pressure curve of the reaction product
  Liu discloses a method of etching a gate structure comprises a step of etching the layer 304/etching target under an environment where hydrogen (H) and fluorine (F) exist (page 5, para 0046, 0051), wherein a temperature of the etching target is between 100 degree C and 250 degree C so the etching by-product can be readily formed as volatile product ( page 5, para 0052), which reads on wherein a temperature of the etching target is higher than a temperature at which a reaction product is volatilized/ wherein the temperature at which the reaction product is volatilized is a temperature represented by a vapor pressure curve of the reaction product because the applicants disclose that “ In the etching method of the embodiment, the surface temperature of the wafer 27 is higher than the temperature 
in the paragraphs 0063, 0066 of the instant specification 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kong’s plasma etching method by maintaining the temperature of the etching target at 100 degree C/ the temperature that is higher than a temperature at which a reaction product is volatilized/ the temperature represented by the vapor pressure curve of the reaction product so the etching by-products can be readily formed as volatile products, pumped out and removed from the chamber, thereby resulting in more accurate profile and pattern transfer as taught in Liu ( page 5, para 0052)
Regarding claim 2, the modified reference of Kong would have disclosed that the substrate 400/etching target is etched in the processing space filled with a processing gas that contains the process gas /compound (page 5, para 0049-0051) 
 Regarding claim 3, the modified reference of Kong would have disclosed preparing a process gas includes fluorine-containing gas/chlorine-containing gas comprises C 4F 6 gas/CHCl 3 gas/a compound (page 4, para 0041, page 5, para 0049-0050), which reads on the compound has a covalent bond between the carbon and the halogen element
  Regarding claim 4, the modified reference of Kong would have disclosed preparing a process gas includes chlorine-containing gas comprises CHCl 3 gas/a compound (page 4, para 0041, page 
Regarding claim 5, the modified reference of Kong would have disclosed that the etching target is disposed between a pair of electrodes 230, 280, a first radio-frequency power 241 for generating plasma in the processing space and a second radio-frequency power 284 for accelerating the plasma are applied to the pair of electrodes, and the etching target is etched by the plasma (page 3, para 0035-0036, figs. 2-3)
Regarding claim 10, the modified reference of Kong would have disclosed that the etching target is disposed between a pair of electrodes 230, 280, a first radio-frequency power 241 for generating plasma in the processing space and a second radio-frequency power 284 for accelerating the plasma are applied to the pair of electrodes, and the etching target is etched by the plasma (page 3, para 0035-0036, figs. 2-3)
Regarding claim 13, the modified reference of Kong would have disclosed that the substrate 400/etching target contains silicon nitride (SiN) and silicon dioxide (SiO 2) (page 4, para 0044)

Claims 6-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al (US 2016/0056050) in view of Liu et al (US 2013/0344701) as applied to claim(s) 1-4, 5, 10, 13 above and further in view of Wada (US 9,847,231)
  The features of claims 1, 5 are set forth in paragraph 4 above. Regarding claims 6, 11, Kong, as modified by Liu, discloses that a temperature of the substrate/etching target is about 60 °C (page 6, para 0059), which reads on wherein a temperature of the etching target is lower than 100 °C. However, unlike the instant claimed inventions as per claims 6-7, 11-12, Kong, as 
Wada discloses a plasma etching method employing fluorocarbon gas and fluorine gas, the etching produces SF radicals/silicon halide reaction product (col 9, lines 41-67)
Since Kong, as modified by Liu, is concerned with a plasma etching step employing fluorocarbon gases and fluorine gases (page 5, para 0052), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed Kong and Liu plasma etching step to produce volatile SF radicals/silicon halide reaction products that is exhausted out of the chamber as taught in Wada (col 10, lines 1-5)
Regarding claim 8, the modified reference of Kong would have disclosed that the substrate 400/etching target contains silicon nitride (SiN) and silicon dioxide (SiO 2) (page 4, para 0044)
Regarding claim 9, the modified reference of Kong would have disclosed that the substrate 400/etching target is formed by stacking a plurality of silicon nitride layers containing silicon nitride (SiN) and a plurality of silicon oxide film layers containing silicon dioxide (SiO 2) (page 5, para 0046)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al (US 2016/0056050) in view of Liu et al (US 2013/0344701)
          Kong discloses an etching apparatus (see abstract, fig. 2) comprising:
        a chamber 200 having a processing space where an etching target is etched (page 2, para 0023-0024, fig. 2);
3 gas/a compound in to the processing space, wherein the compound includes chlorine/one halogen element (page 3, para 0027)
 Unlike the instant claimed invention as per claim 15, Kong fails to disclose the limitation of 
wherein a temperature of the etching target is higher than a temperature at which a reaction product is volatilized
  Liu discloses a method of etching a gate structure comprises a step of etching the layer 304/etching target under an environment where hydrogen (H) and fluorine (F) exist (page 5, para 0046, 0051), wherein a temperature of the etching target is between 100 degree C and 250 degree C so the etching by-product can be readily formed as volatile product ( page 5, para 0052), which reads on wherein a temperature of the etching target is higher than a temperature at which a reaction product is volatilized because the applicants disclose that “ In the etching method of the embodiment, the surface temperature of the wafer 27 is higher than the temperature represented by the vapor pressure curve of the reaction product containing silicon, and is equal to or lower than 100 °C” in the paragraph 0066 of the instant specification 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kong’s plasma etching method by maintaining the temperature of the etching target at 100 degree C/ the temperature that is higher than a temperature at which a reaction product is volatilized so the etching by-products can be readily formed as volatile products, pumped out and removed from the chamber, thereby resulting in more accurate profile and pattern transfer as taught in Liu ( page 5, para 0052)

Allowable Subject Matter
Claims 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
      The following is a statement of reasons for the indication of allowable subject matter:  
     Regarding claim 17, the cited prior art of record fails to disclose or render obvious a method comprises the limitation of wherein a flow rate of the chloroform (CHCl 3) falls within a range of 15 % or lower with respect to a total flow rate of a processing gas that contains the compound, in combination with the rest of the limitations of claim 17

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.